Citation Nr: 0508183	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  00-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the hips, shoulders, and neck and rheumatoid 
arthritis of the spine.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from November 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Under the VCAA, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
This duty includes obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

An examination or opinion is "necessary" if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  It 
is significant to noted that the requirements set forth in 
paragraph (C) may be satisfied by competent evidence showing 
post-service treatment for the claimed disability.

In this case, the veteran argues that his current 
disabilities resulted from exposure to mercury used in 
amalgam dental fillings he received in service.  In support 
of his claim, he has submitted excerpts from various 
publications discussing the controversy over the use of 
mercury in dental fillings.  An undated article entitled 
"Fear and Loathing in the Dentist's Chair" notes that 
"people exposed to mercury suffer an array of symptoms" 
that may include arthritis.  

The veteran's service dental records appear to indicate that 
he received amalgam fillings on teeth numbers 4, 5, 13, and 
30 due to dental caries.  The in-service medical and dental 
records are otherwise negative for pertinent abnormalities, 
including notations of mercury exposure, rheumatic arthritis, 
degenerative joint disease, or disabilities or injuries of 
the hips, shoulders, spine, or neck.  

The post-service evidence includes medical records from the 
Texas Department of Criminal Justice, where the veteran has 
been, and will be, incarcerated for many years.  These 
records, dated from April 1985 to June 2003, show treatment 
for various complaints, including degenerative joint disease 
of the hips, shoulders, spine, and neck.  The record, however 
contains no probative evidence regarding the etiology of the 
veteran's claimed conditions.  Given the evidence of record, 
the Board finds that a VA medical opinion is necessary.  38 
C.F.R. § 3.159(c)(4) (2004).  

Accordingly, this case is remanded for the following actions:

1.  The RO should forward the veteran's 
claims folder to a VA physician or other 
qualified medical professional for the 
purposes of obtaining a medical opinion 
in connection with this appeal.  The 
physician should be asked to review the 
record and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's claimed arthritis of 
the hips, shoulders, neck, and spine is 
causally related to his active service or 
any incident therein, including exposure 
to mercury from amalgam dental fillings.  
If the requested opinion can be answered 
only with resort to speculation, the 
physician should so state.

2.  Then the RO should review the claims, 
considering all the evidence of record.  
If the benefits sought on appeal remain 
denied, the veteran and any 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The case should then be returned to the Board, if in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




